Exhibit 10.18


THE SIMPLY GOOD FOODS COMPANY


2017 Omnibus Incentive Plan, as amended from time to time
Policy Regarding Treatment of Awards in the Event of an Awardee’s Retirement


Effective as of August 28, 2020


1.
Purpose. The Board of Directors (the “Board”) of The Simply Good Foods Company
(the“Company”) believes that it is in the best interests of the Company and its
shareholders to make certain accommodations in the terms of equity awards
granted pursuant to the Company’s 2017 Omnibus Incentive Plan (as amended from
time to time, the “Incentive Plan”) that take into account an award holder’s
termination of service by means of a retirement. It is the view of the Board
that awards granted to individuals who are at or nearing retirement age may not
provide the intended retention benefits to the Company, nor proper incentives to
the individual, if awards are ultimately forfeited in the normal course because
of a termination of service due to retirement. This misalignment can impact a
significant number of highly valued employees who have long tenures with the
Company. To address this concern, the Board has adopted this policy, which
establishes a new treatment for awards granted under the terms of the Incentive
Plan in the event of an award holder’s retirement (the “Equity Retirement
Policy”). Capitalized terms not defined herein shall have the meanings ascribed
to such terms in the Incentive Plan.



2.
Administration. This Equity Retirement Policy shall be administered under the
terms of the Incentive Plan and Award Agreements granted thereunder, and by the
Compensation Committee of the Board (the “Committee”). Any determinations made
by the Committee shall be final and binding on all affected individuals. The
Committee may consult with the Board and the Company’s management in evaluating
any determinations made pursuant to this Policy.



3.
Covered Awards. The terms of this Policy shall be memorialized (i) in the terms
of any Award Agreements in respect of Awards granted after the Effective Date
and (ii) by means of an amendment of, or other communication deemed to be an
amendment of, the terms of an Award Agreement issued prior to the Effective Date
and pursuant to which Awards remain outstanding, unless, in either case, the
Committee determines the treatment set forth in this Policy should not be
applied to a particular type of Award or set of granted Awards, provided that,
if so determined, all similarly situated Awards shall be treated in the same
manner.



4.
Retirement. For purposes of this Policy, “Retirement” means:

A.
Subject to the terms of this Section 4, an award holder’s voluntary Termination
after such date as the award holder has reached the earlier of:



(x) (i) attaining age of fifty-five (55) and (ii) providing service to the
Company for a period of at least ten (10) years; and


(y) attaining age sixty-two (62), regardless of the award holder’s length of
service.


B.
For purposes of Subsection 4(A):



C.
1. The award holder’s service to the Company shall include: (x) all time during
which the award holder served as an employee or director of the Company and its
affiliates, even if such time was not served in a continuous ten (10) year
period, all such time counted based on the number of completed months of
service; and (y) all time during which the award holder served as an employee of
an entity acquired by or merged into the Company or its subsidiaries (an
“Acquired Entity”) where, and to the extent, the Company is obligated under the
terms of the applicable transaction agreement to provide past service credit to
employees of the Acquired Entity, but only to the extent of completed months of
service. 2. Notwithstanding anything to the contrary, an award holder’s



1

--------------------------------------------------------------------------------

Exhibit 10.18


voluntary Termination will not be treated as a Retirement for purposes of this
policy, unless the award holder has provided written notice (a “Retirement
Notice”) to the Company’s most senior Human Resources Officer of the award
holder’s intention to Retire at least one (1) year prior to the effective date
of the Termination (such effective date, the “Retirement Date”), subject to the
award holder’s continued employment through the Retirement Date; 3. A
Termination will not constitute a Retirement if grounds for a Termination for
Cause existed at the time the Retirement Notice is delivered to the Company or
at any time prior to the Retirement Date.


5.
Treatment in the event of a Retirement. Unless otherwise determined by the
Committee, at the time of grant, in the case of awards granted after the
Effective Date, or by not issuing an amendment (or deemed amendment) for Awards
outstanding immediately prior to the Effective Date, in the event of an award
holder’s Retirement, Awards held by the award holder shall be treated as
follows:



A.
Stock Options



1.
Any portion of a Stock Option that is unvested as of the Retirement Date will be
immediately forfeited as of the award holder’s Retirement Date.



2.
That portion of a Stock Option that is considered vested as of the Retirement
Date will remain exercisable by the award holder, or the award holder’s estate
in the event of the award holders’ death, for the remainder of the original term
of the Stock Option.



3.
Other than as specifically described in this Policy, all rules and procedures
governing the exercise of a Stock Option that generally apply under the terms of
the Incentive Plan, stock option Award Agreements and all applicable policies
and practices of the Company, will continue to govern the exercise of the Stock
Option that occurs following the Retirement Date.



B.
Performance Stock Units



1.
The vesting of that portion of a performance-based restricted stock unit (“PSU”)
award that is unvested as of the Retirement Date will continue to vest under the
terms of the PSU’s Award Agreement, and the award holder will be entitled to
receive payment in respect of a pro-rated portion of the number of PSUs that
otherwise would have been earned by the Award Holder notwithstanding the award
holder’s Retirement.



2.
The pro-rated portion to which the award holder will be entitled following a
Retirement will be calculated according to the formula A x (B/C), where:



A – equals the number of PSUs that would have been considered earned by the
award holder based on the performance criteria under the terms of the PSU Award
Agreement absent the award Holder’s Retirement;


B – equals the number of completed days of service between the grant date of the
PSU and the Retirement Date; and


C – equals the number of days in the original performance period of such PSU.


The number of PSUs based on this prorated calculation shall be the known as the
“Prorated Earned PSUs”).




2

--------------------------------------------------------------------------------

Exhibit 10.18


3.
The Prorated Earned PSUs shall be settled at the same time and in the same
manner as the PSUs are settled for active award holders, within thirty (30) days
of the PSU’s Vesting Date (as defined in the applicable PSU Award Agreement).



4.
Any portion of the PSU that is not considered part of the Prorated Earned PSU
amount, in accordance with the pro-rata calculation described in this Subsection
5(C), will be immediately forfeited as of the end of the PSU’s performance
period.



6.
Additional Matters.



A.
Section 409A.



1.
Stock Options and PSUs, including any provisions that apply in light of this
Policy, are intended to be exempt from Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”). The Company will add any provisions to the
applicable Award Agreements as deemed to be necessary or desirable regarding
Section 409A compliance matters.



2.
For any Awards that are considered to provide a “deferral of compensation” under
Section 409A of the Code, certain payroll taxes (FICA) are due upon an award
holder becoming “retirement eligible.” For such awards, if any, the Company will
develop procedures to withhold the applicable employee portion of the FICA tax
obligations at such time as the award holder is considered retirement eligible
by providing the Company with a Retirement Notice. These procedures may include,
by are not limited to, (i) withholding cash amounts from the award holder’s
first paycheck to be disbursed immediately following the award holder’s delivery
of the Retirement Notice, or such other date as may be required or permitted by
applicable law, as determined by the Company in its sole discretion and, (ii)
withholding, upon the delivery of a Retirement Notice, a number of shares
underlying the Award, the value of which shares (on the date the withholding
occurs) equals the award holder’s relevant tax obligations, including any
additional taxes that become due because of the share withholding process. For
this purpose, the amount of payroll taxes due shall be based on the Fair Market
Value of the Shares underlying the Award that remained unvested as of
immediately prior to the date on which the tax is assessed.



7.
Interpretation. The Committee is authorized to interpret and construe this
Policy and to make all determinations necessary, appropriate or advisable for
the administration of this Policy. It is intended that this Policy be
interpreted in a manner that is consistent with any applicable rules, including
but not limited to Section 409A of the Code, (the “Applicable Rules”).



8.
Effective Date. This Policy shall be effective as of the date first written
above (the “Effective Date”) and shall apply to Awards as set forth in Section
3, subject to the issuance by the Company of a new Award Agreement, or
amendment, or deemed amendment, to an existing Award Agreement, as applicable.



9.
Amendment; Termination. The Board may amend this Policy from time to time in its
discretion and shall amend this Policy as it deems necessary to reflect changes
in any Applicable Rules. The Board may suspend, discontinue or terminate this
Policy at any time; provided, however no such amendment or other action by the
Committee shall impair the rights of any award holder without the award holder’s
consent.





3